     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 1 of 15 Page ID #:1



1     MICHAEL A. JACOBS (CA SBN 111664)
      MORRISON & FOERSTER LLP
2     425 Market Street
      San Francisco, CA 94105-2482
3     Telephone: (415) 268-7000
      Facsimile: (415) 268-7522
4     mjacobs@mofo.com
5     BENJAMIN J. FOX (CA SBN 193374)
      SOO J. PARK (CA SBN 300988)
6     MORRISON & FOERSTER LLP
      707 Wilshire Boulevard, Suite 6000
7     Los Angeles, CA 90017-3543
      Telephone: (213) 892-5200
8     Facsimile: (213) 892-5454
      bfox@mofo.com; spark@mofo.com
9
      Attorneys for Plaintiff,
10    QUIBI HOLDINGS, LLC.
11
                           UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13
14
      QUIBI HOLDINGS, LLC.                        Case No.
15
                        Plaintiff,                COMPLAINT FOR
16                                                DECLARATORY
            v.                                    JUDGMENT OF
17                                                (1) NON-INFRINGEMENT
      INTERLUDE US, INC. d/b/a EKO,               OF U.S. PATENT
18                                                NO. 10,460,765; AND (2) NO
                        Defendant.                MISAPPROPRIATION OF
19                                                TRADE SECRETS
20
21                                                DEMAND FOR JURY
                                                  TRIAL
22
23
24
25
26
27
28
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 2 of 15 Page ID #:2



1                              PRELIMINARY STATEMENT
2           1.     Plaintiff Quibi Holdings, LLC (“Quibi”) has developed a new digital
3     platform for delivering premium entertainment content to consumers — using
4     innovative technology that for the first time makes video beautiful on your phone.
5     Quibi’s streaming service features top talent and extraordinary storytelling,
6     designed for the small screen and delivered in episodes of 10 minutes or less.
7           2.     Set to launch on April 6, 2020, Quibi’s mobile app is the product of
8     many months of tireless work by Quibi’s talented team of engineers, who designed,
9     engineered, tested, and refined the app. Quibi demonstrated key features of its app,
10    including its new Turnstyle technology, in a keynote address at the Consumer
11    Electronics Show (“CES”) on January 8, 2020. Unfortunately, with the advertised
12    launch of a high-profile new service, Quibi has already been targeted by a company
13    looking to make a name for itself and to capitalize on Quibi’s early acclaim by
14    making demonstrably false claims of intellectual property infringement.
15          3.     Defendant Interlude US, Inc., d/b/a Eko (“Eko”) is a company that
16    promotes interactive video. After seeing Quibi’s keynote address at CES, Eko
17    embarked on a campaign of threats and harassment to coerce money or a licensing
18    deal from Quibi. Eko’s activities include wrongfully (1) accusing Quibi of
19    infringing an Eko patent, U.S. Patent No. 10,460,765 (“the ’765 patent”), and of
20    misappropriating trade secrets; (2) submitting a Notice of Complaint to the Apple
21    App Store in an attempt to derail the scheduled launch of Quibi’s app; and
22    (3) pitching to the Wall Street Journal and at least one other news outlet the false
23    narrative that Quibi infringes the ’765 patent and has misappropriated Eko’s trade
24    secrets.
25          4.     As a result, an actual case and controversy exists between Quibi and
26    Eko, requiring Quibi to seek a declaratory judgment addressing the parties’ rights
27    and obligations, and to enjoin Eko from taking any further steps to improperly
28    tarnish Quibi’s brand or to interfere with Quibi’s highly anticipated launch.
                                             2
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 3 of 15 Page ID #:3



1                                NATURE OF THE ACTION
2           5.     This is an action for declaratory judgment of non-infringement of all
3     claims of U.S. Patent No. 10,460,765 under the Declaratory Judgment Act,
4     28 U.S.C. §§ 2201 and 2202, and the patent laws of the United States, 35 U.S.C.
5     § 1, et seq., and for a declaratory judgment of no misappropriation of trade secrets
6     under the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1839, and the
7     California Uniform Trade Secrets Act (“CUTSA”), Cal. Civ. Code § 3426.1.
8                                          PARTIES
9           6.     Plaintiff Quibi is a limited liability company organized and existing
10    under the laws of Delaware with its principal place of business at 6555 Barton
11    Avenue, Los Angeles, California 90038. Quibi is the creator and owner of its
12    Turnstyle technology, which is incorporated in its app, available for pre-order at the
13    Apple App Store and Google Play store.
14          7.     Defendant Eko is a corporation formed under the laws of Delaware.
15    Eko promotes itself as selling interactive video content, where users select the plot
16    and endings of videos, and an associated platform for the delivery and viewing of
17    such content. Eko’s principal place of business in the United States is 235 Park
18    Avenue South, New York, New York 10003. Eko or its affiliate maintains its
19    corporate headquarters at HaBarzel St 21, Tel Aviv, Yafo, Israel.
20          8.     Eko claims to be the assignee and owner of the ’765 patent.
21                              JURISDICTION AND VENUE
22          9.     The Court has subject matter jurisdiction under 28 U.S.C. §§ 1331,
23    1338(a), 2201 and 2202 because the claims in this Complaint here are based on
24    Quibi’s non-infringement of the ’765 patent and lack of trade secret
25    misappropriation under the DTSA.
26          10.    The Court has personal jurisdiction over Eko by virtue of its contacts
27    with this District, which include at least (a) conducting business meetings in the
28    District, including an informational meeting with Quibi, (b) sending an
                                             3
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 4 of 15 Page ID #:4



1     infringement demand letter to Quibi, a resident of this District, (c) causing a Notice
2     of Complaint alleging patent infringement and misappropriation of trade secrets to
3     be sent to Quibi through the Apple App Store, and (d) promoting, selling, and
4     offering to sell content available on its digital platform to residents in this District.
5           11.    Venue in this District is proper under 28 U.S.C. §§ 1391(b) and
6     1391(c). Eko is subject to suit in this District by virtue of its commercial activities
7     in this District, and based on its specific contacts with Quibi that give rise to the
8     claims alleged in this complaint. Venue in this District also is proper because a
9     substantial part of the events giving rise to the claims in this action occurred in this
10    District. Quibi has its principal place of business in this District, its development
11    activities took place here, and Quibi sells and offers for sale the service targeted by
12    Eko from Quibi’s corporate headquarters and place of business in Los Angeles.
13                                   THE PATENT-IN-SUIT
14          12.    The ’765 patent, entitled “Systems and Methods for Adaptive and
15    Responsive Video,” states on its face that it issued on October 29, 2019. A true and
16    correct copy of the ’765 patent is attached as Exhibit A.
17                                  STATEMENT OF FACTS
18          A.     BACKGROUND RE: QUIBI’S DEVELOPMENT
19          13.    Founded in 2018 by Jeffrey Katzenberg, Quibi was created to deliver
20    exclusive short-form premium video content to subscribers on a single-purpose
21    mobile platform. Quibi has engaged with top talent and directors to develop
22    content to be launched through the Quibi app.
23          14.    Early in Quibi’s development, Quibi’s team of product designers and
24    engineers knew that it was important to enhance and optimize the customer-viewing
25    experience regardless of whether the phone was being held in “portrait” or
26    “landscape” mode, and that an opportunity existed to create new technology that
27    delivered a more elegant means of streaming video content that seamlessly adapted
28    to those changes in orientation.
                                               4
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 5 of 15 Page ID #:5



 1          15.    With that task in mind, beginning in September 2018, Quibi undertook
 2    development of an app feature known as Turnstyle for determining the orientation
 3    of a user’s phone and seamlessly switching content and displaying it based on
 4    orientation. This is one of the features Quibi displayed at CES, and the feature that
 5    Eko’s letters and false statements to the press now target. As explained in the
 6    following sections, Eko’s allegations are entirely without merit.
 7          B.     QUIBI AND ITS FOUNDER’S LIMITED CONTACTS WITH EKO
 8         16.     In late March 2017, Quibi’s founder, Mr. Katzenberg, held an
 9 informational meeting with Eko’s CEO, Yoni Bloch. The purpose of the meeting
10 was for Eko to pitch Mr. Katzenberg for an investment in Eko, which by then had a
11 publicly available digital platform and content that was being actively marketed by
12 Eko.1 The meeting was not conducted under a non-disclosure agreement or any
13 other expectation of confidentiality. No confidential information was requested or
14 provided to Mr. Katzenberg.
15         17.     While Mr. Katzenberg barely remembers the meeting, an email sent on
16 March 23, 2017, by Mr. Bloch to Mr. Katzenberg reflects that Eko’s focus was in
17 pitching its choice-driven, interactive entertainment model, as discussed in an article
18 published in The New Yorker that Mr. Bloch forwarded via a link in his email.
19 Mr. Katzenberg ultimately thanked Mr. Bloch for his visit and decided not to invest.
20         18.     In July 2018, Mr. Katzenberg formed Quibi based on an idea he had
21 generated several years earlier for a “quick bites” entertainment service. Quibi
22 developed its service and technology during 2018 and 2019 entirely independently
23 — without any input, reference to, or materials or information from Eko.
24         19.     In February 2019, well after development of Quibi’s app was
25 underway, two Quibi employees held a breakfast meeting with Eko at a Beverly
26
            1
27            As noted below, by that point, the U.S. Patent and Trademark office had
      published the application for the Eko patent at issue in this lawsuit, mooting any
28    claim of confidentiality in that application’s material as a matter of law.
                                             5
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 6 of 15 Page ID #:6



 1 Hills restaurant. The purpose of the meeting was to get reacquainted and for Eko to
 2 pitch unscripted video content to Quibi. The meeting was not conducted under a
 3 NDA or other expectation of confidentiality, and no proprietary information or trade
 4 secrets were exchanged. The participants indicated that they would keep in touch.
 5         20.     On March 28, 2019, two Quibi employees visited Eko’s offices in New
 6 York and demonstrated features of Quibi’s platform. Again, no nondisclosure
 7 agreement was in place, and no proprietary information or trade secrets were
 8 exchanged. Following the New York meeting, on April 1, 2019, an Eko employee
 9 emailed Quibi, “Loved your demo, and excited to see where you guys are headed.”
10         21.     Eko’s recent demand letter to Quibi alleges that certain employees of
11 Quibi who previously worked at Snap obtained unspecified “trade secrets” and
12 “source code” for Eko’s service while working at Snap. (Ex. B.) These allegations
13 are untrue and implausible on their face: The employees referenced by Eko are not
14 engineers or computer programmers, do not read source code, and would have had
15 no reason to request or obtain Eko code. In any event, no Quibi employee brought
16 or used any Eko trade secrets, computer code, or proprietary information to Quibi.
17          C.     QUIBI’S PUBLIC UNVEILING OF TURNSTYLE
18          22.    As stated above, Quibi’s team of engineers designed, developed,
19    tested, and refined Quibi’s app over many months starting in September 2018. On
20    March 8, 2019, Quibi applied for a patent for various aspects of its technology,
21    which has issued as U.S. Patent No. 10,554,926 (“Quibi’s ’926 patent”).
22          23.    Mr. Katzenberg and his team demonstrated key features of Quibi’s app
23    to the world during the keynote address at CES on January 8, 2020. As the
24    presentation showed, Quibi’s app presents an elegant delivery of content that is
25    responsive to changes in the orientation of a user’s phone. The images excerpted
26    below from the CES keynote address show streaming content that changes based on
27    a change in the orientation of a user’s phone:
28
                                             6
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 7 of 15 Page ID #:7



1
2
3
4
5
6
7
8           D.     EKO’S MERITLESS ACCUSATIONS OF INFRINGEMENT
9           24.    Two weeks after CES, on January 28, 2020, Eko’s attorneys sent a
10    demand letter to Quibi, asserting that Quibi’s Turnstyle feature employs the
11    technology claimed and disclosed in the ’765 patent. The letter demanded that
12    “Quibi immediately stop the use of its Turnstyle technology . . . .” A copy of Eko’s
13    January 28 letter is attached as Exhibit B.
14          25.    On February 10, 2020, Quibi responded to the January 28 letter,
15    explaining that Quibi’s Turnstyle feature does not use any invention claimed in the
16    ’765 patent, and that Quibi’s technology was developed independently and not
17    using any Eko trade secret. A copy of Quibi’s February 10 letter is attached as
18    Exhibit C.
19          26.    Also in early February 2020, Eko contacted a technology reporter for
20    Recode.net and reiterated the false allegations that Quibi’s Turnstyle feature
21    infringes Eko’s ’765 patent and was created using misappropriated trade secrets.
22          27.    On or about March 2, 2020, Eko sent a notice to Apple Inc. alleging
23    that Quibi’s app infringes Eko’s ’765 patent and was created using misappropriated
24    trade secrets. A copy of the Notice of Complaint transmitted to Quibi by the Apple
25    App Store is attached as Exhibit D.
26
27
28
                                             7
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 8 of 15 Page ID #:8



1            28.    The following day, Quibi responded to the Apple App Store
2     complaint, explaining that Quibi’s app does not infringe the ’765 patent and that the
3     app was not developed using any Eko trade secrets. A copy of Quibi’s response to
4     the App Store complaint is attached as Exhibit E.
5            29.    Recently, Eko has repeated its allegations of infringement and
6     misappropriation by Quibi to a reporter and editor of the Wall Street Journal.
7     Eko’s statements reiterated its frivolous allegations that Quibi infringes the
8     ’765 patent and had misappropriated Eko’s trade secrets.
9            30.    By virtue of these acts, an actual and justiciable controversy exists
10    between the parties concerning Quibi’s liability for alleged infringement of the
11    ’765 patent and misappropriation of trade secrets. Eko has also created a
12    reasonable apprehension of suit against Quibi for alleged infringement of the
13    ’765 patent and misappropriation of trade secrets that could wrongfully impact
14    Quibi’s ability to make, use, sell, or offer to sell Quibi’s products. Quibi seeks a
15    declaratory judgment that its Turnstyle feature does not infringe the ’765 patent and
16    that Quibi has not misappropriated any Eko trade secrets.
17                                 FIRST CLAIM FOR RELIEF
18             (Declaratory Judgment of Non-Infringement of the ’765 Patent)
19           31.    Quibi incorporates the allegations in paragraphs 1 through 30 above as
20    if set forth fully herein.
21           32.    The scope of a patent is determined by its claims. For a product to
22    infringe a patent, every limitation of a patent’s claim must be met. The claims of
23    the ’765 patent and the patent’s path through the U.S. Patent Office make clear that
24    Eko has obtained a narrow patent that Quibi does not infringe. Among many
25    reasons, the ’765 patent’s claims require transitioning between video presentations
26    in response to determining whether a window of a media player has been resized
27    and whether the resized window is within particular height and width ranges —
28    which Quibi does not do.
                                              8
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 9 of 15 Page ID #:9



1           33.    Claim 1 of the ’765 patent recites in part:
2           receiving video from a first video presentation;
3           receiving, simultaneously with the video from the first video presentation,
4           video from a second, different video presentation;
5           ...
6           providing a mapping of video presentations to media player window height
7           ranges and media player window width ranges; and
8           during playback of the video from the first video presentation:
9           determining that a media player window in which the video is playing has
10          been resized to change from first dimensions comprising a first height and a
11          first width to second, different dimensions comprising a second height and a
12          second width;
13          determining that the second height is included in a particular one of the
14          media player window height ranges;
15          determining that the second width is included in a particular one of the media
16          player window width ranges;
17          evaluating the mapping to determine that the second video presentation is
18          mapped to both the particular media player window height range and the
19          particular media player window width range; and
20          in response to the evaluating, seamlessly transitioning from the video from
21          the first video presentation to the video from the second video presentation
22          based on the change.
23          34.    The patent application that became the ’765 patent initially began
24    without these limitations. Eko sought broad claims that would cover transitioning
25    videos in response to changing the orientation of a smartphone, such as shown in
26    FIG. 2 of the ’765 patent (illustrating a mobile device that is rotated).
27          35.    But Eko’s broad claims were repeatedly rejected by the U.S. Patent
28    Office. Eko then changed course and focused on transitioning video presentations
                                              9
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 10 of 15 Page ID #:10



1      in response to resizable media player windows. This is a different embodiment
2      from FIG. 2 of the’765 patent, as the patent makes clear: “[R]ather than physically
3      rotating or repositioning the user device, the user changes the window size or state
4      (e.g., minimized, maximized, thumbnailed) of the media player 300 using an input
5      device (e.g., mouse, keyboard, touchscreen, etc.).” (Col. 5, lines 50-54.)
6            36.    It is clear from the ’765 patent and its path through the U.S. Patent
7      Office that the ’765 patent’s claims are inapplicable to Quibi’s app and its Turnstyle
8      functionality. For example, Quibi’s app does not determine whether a media player
9      window has been resized from first dimensions to second, different dimensions,
10     dimensions; evaluate a mapping to determine whether the second, different
11     dimensions are included within particular height and width ranges; and transition
12     between two different video presentations in response to evaluating the mapping, as
13     required by the claims of the ’765 patent.
14           37.    The Quibi app receives in a single stream a first video asset in portrait
15     mode and a second video asset in landscape mode, and selectively presents one of
16     those two video assets based on the orientation of the user’s device. Quibi’s app
17     does not provide a mapping of video presentations to media player window
18     height/width ranges, such as required by the ’765 patent’s claims.
19           38.    These features of Turnstyle were displayed at CES and should have
20     been plain to Eko. Quibi’s keynote presentation included a video demonstration in
21     which a user was shown rotating a mobile device, and the Quibi app was shown
22     transitioning from full-screen portrait-mode video to full-screen landscape-mode
23     video in response to the rotating of the device — not in response to any resizing of
24     a media player window.
25           39.    In addition to the video shown during the keynote address, a demo
26     version of Quibi’s app was made available to CES attendees. Users of the demo
27     version could personally rotate a mobile device running Quibi’s app and observe
28     that the app transitions from full-screen portrait-mode video to full-screen
                                              10
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 11 of 15 Page ID #:11



1      landscape-mode video in response to the rotating, not in response to any “resizing”
2      of a media player window. Because Eko claims to have attended CES and seen
3      Quibi’s presentation of features of Quibi’s app, there is no good-faith basis for Eko
4      to allege that Quibi infringes the claims of the ’765 patent.
5            40.    Quibi’s app also does not infringe other limitations of the ’765 patent
6      claims stemming from determining whether a media player window has been
7      resized.
8            41.    For example, Quibi’s app does not perform “during playback of the
9      video from the first video presentation”, “determining that the second height [or
10     second width] is included in a particular one of the media player window height [or
11     width] ranges”, or an equivalent thereto. The Quibi app features no such
12     determination.
13           42.    Quibi’s app also does not perform “during playback of the video from
14     the first video presentation”, “evaluating the mapping to determine that the second
15     video presentation is mapped to both the particular media player window height
16     range and the particular media player window width range”, or an equivalent
17     thereto. No such evaluating occurs in Quibi’s. Instead, the Quibi app queries the
18     orientation of a mobile device to determine which of two video assets to present.
19           43.    Quibi’s app also does not perform “during playback of the video from
20     the first video presentation”, “in response to the evaluating, seamlessly transitioning
21     from the video from the first video presentation to the video from the second video
22     presentation based on the change”, or an equivalent thereto. In the Quibi app, a
23     single stream is received; and, as was obvious from Quibi’s CES demonstration,
24     transitioning from presenting a first video asset to presenting a second video asset
25     occurs in response to a change in orientation of a mobile device. It does not occur
26     in response to any “evaluating the mapping”. No such evaluating ever occurs.
27           44.    For at least the reasons above, Quibi has not infringed and does not
28     infringe any claim of the ’765 patent.
                                                11
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 12 of 15 Page ID #:12



1             45.    An actual and justiciable controversy has arisen and exists between
2      Quibi and Eko. A judicial determination and declaration that Quibi has not
3      infringed and does not infringe any claim of the ’765 patent is necessary and
4      appropriate at this time so that the parties may ascertain their respective rights and
5      duties regarding the ’765 patent.
6                                   SECOND CLAIM FOR RELIEF
7       (DECLARATORY JUDGMENT OF NO MISAPPROPRIATION OF TRADE SECRETS)
8             46.    Quibi incorporates the allegations in paragraphs 1 through 45 above, as
9      if set forth fully herein.
10            47.    The DTSA defines a trade secret as “financial, business, scientific,
11     technical, economic, or engineering information” that “(A) the owner thereof has
12     taken reasonable measures to keep . . . secret; and (B) . . . derives independent
13     economic value, actual or potential, from not being generally known to, and not
14     being readily ascertainable through proper means by, another person who can
15     obtain economic value from the disclosure or use of the information.” 18 U.S.C.
16     § 1839(3).
17            48.    Similarly, the CUTSA defines a trade secret as “information, including
18     a formula, pattern, compilation, program, device, method, technique, or process
19     that: (1) [d]erives independent economic value, actual or potential, from not being
20     generally known to the public or to other persons who can obtain economic value
21     from its disclosure or use; and (2) [i]s the subject of efforts that are reasonable
22     under the circumstances to maintain its secrecy.” Cal. Civ. Code § 3426.1(d).
23            49.    Under both the DTSA and the CUTSA, “misappropriation” is (1) the
24     “[a]cquisition of a trade secret by another person who knows or has reason to know
25     that the trade secret was acquired by improper means;” or (2) the “[d]isclosure or
26     use of a trade secret of another without express or implied consent.” 18 U.S.C.
27     § 1839(5); Cal. Civ. Code § 3426.1(b).
28
                                               12
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 13 of 15 Page ID #:13



1            50.    Contrary to Eko’s allegations, Quibi has not used or misappropriated
2      any Eko trade secret. Quibi’s app was developed independently by Quibi’s
3      engineers without reference to or use of any trade secret of Eko. Quibi’s app is the
4      product of many months of effort in designing, engineering, testing and refining the
5      app. In contrast to the baseless allegations in Eko’s January 28 letter, the
6      development of Quibi’s app was well underway at the time Quibi’s employees
7      agreed to an informational meeting with Eko.
8            51.    Also contrary to the unsubstantiated allegations in the January 28
9      letter, no former employee of Snap brought documents or confidential information
10     about Eko to Quibi. And no Quibi employee or executive received trade secrets
11     from Eko or other proprietary information that would support a claim for
12     misappropriation of trade secrets under the DSTA or CUTSA.
13           52.    The DTSA and CUTSA require Eko to identify with specificity the
14     alleged trade secrets that it claims Quibi has misappropriated. Eko has not done so.
15     Instead, Eko has alleged generally that Quibi employees received unspecified
16     “proprietary information” from Eko while at Quibi. Eko further alleges that, years
17     before joining Quibi, two Quibi employees received unidentified “source code”
18     from Eko, an allegation that is implausible on its face because, among other
19     reasons, the identified employees are not engineers or computer programmers, do
20     not have technical backgrounds, and do not read code.
21           53.    The ’765 patent was published on March 2, 2017, at which time the
22     alleged invention claimed in the patent and its associated background disclosures
23     became publicly known (to the extent they were not already publicly known) and
24     therefore could not be a trade secret. The Eko media player and promotional
25     materials about it also were publicly available, and not a trade secret. Nothing in
26     Eko’s letter demands or statements to the media suggests that any of the
27     information that Eko claims was “disclosed” to Quibi was a trade secret.
28
                                              13
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 14 of 15 Page ID #:14



1            54.    An actual and justiciable controversy has arisen and exists between
2      Quibi and Eko concerning Eko’s allegations of trade secret misappropriation.
3      Accordingly, a judicial determination and declaration that Plaintiff has not
4      misappropriated any Eko trade secret is necessary and appropriate at this time.
5
6                                      PRAYER FOR RELIEF
7            WHEREFORE, Quibi requests that the Court enter judgment in Quibi’s favor
8      and against Eko as follows:
9            A.     Declaring that Quibi has not and does not infringe, directly or
10                  indirectly, literally or by equivalents, any claim of the ’765 patent;
11           B.     Declaring that Quibi’s Turnstyle feature does not infringe any claim of
12                  the ’765 patent;
13           C.     Enjoining Eko, its subsidiaries, affiliates, parent, successors, assigns,
14                  officers, agents, servants, employees, attorneys, and all persons acting
15                  in concert or participation with them, from asserting any claim of the
16                  ’765 patent against Quibi;
17           D.     Declaring that Quibi has not misappropriated any trade secret from
18                  Eko;
19           E.     Enjoining Eko, its subsidiaries, affiliates, parent, successors, assigns,
20                  officers, agents, servants, employees, attorneys, and all persons acting
21                  in concert or participation with them, from asserting any claim for
22                  misappropriation of trade secrets under the DTSA, CUTSA, or other
23                  state law governing the disclosure or use of trade secrets;
24           F.     Ordering Eko to withdraw its Notice of Complaint of infringement to
25                  the Apple App Store dated March 2, 2020;
26           G.     Denying any request by Eko for injunctive relief;
27           H.     Awarding Quibi its attorney’s fees and costs incurred in responding to
28                  Eko’s bad faith allegations of trade secret misappropriation, pursuant
                                              14
     Case 2:20-cv-02250 Document 1 Filed 03/09/20 Page 15 of 15 Page ID #:15



1                       to 18 U.S.C. § 1836(b)(3)(D) and Cal. Civ. Code § 3426.4.
2                I.     Finding this case to be exceptional under 35 U.S.C. § 285 and
3                       awarding Quibi its costs and reasonable attorney fees; and
4                J.     Awarding Quibi any other relief the Court deems just and proper.
5
6                                     DEMAND FOR JURY TRIAL
7                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Quibi hereby
8      demands trial by jury on all issues raised by the Complaint.
9
10     Dated:         March 9, 2020              MORRISON & FOERSTER LLP
11
12                                               By:    /s/ Michael A. Jacobs
                                                        Michael A. Jacobs
13
                                                        Attorneys for Plaintiff
14                                                      QUIBI HOLDINGS, LLC
15     1427777

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                15
